IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


CITY OF PITTSBURGH,                    No. 135 WAL 2015

                    Respondent
                                       Petition for Allowance of Appeal from the
                                       Order of the Commonwealth Court
            v.


FRATERNAL ORDER OF POLICE FORT
PITT LODGE NO. 1, (ON-DUTY AND
OFF-DUTY PAY FOR EVENTS),

                    Petitioner


                                   ORDER



PER CURIAM

      AND NOW, this 14th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.